 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   JOSEPH MICHAEL MILLER,                           Case No. 1:19-cv-00806-DAD-BAM
12                     Plaintiff,                     FINDINGS AND RECOMMENDATIONS
                                                      REGARDING DISMISSAL OF ACTION FOR
13          v.                                        LACK OF SUBJECT MATTER
                                                      JURISDICTION AND FOR FAILURE TO
14   REBECCA BOUNDS, et al.,                          STATE A CLAIM
15                     Defendants.                    (Doc. No. 8)
16                                                    FOURTEEN-DAY DEADLINE
17

18          Plaintiff Joseph Michael Miller (“Plaintiff”), a state prisoner proceeding pro se and in
19   forma pauperis, initiated this civil action on June 10, 2019. On July 23, 2019, the Court screened
20   Plaintiff’s complaint and granted him leave to amend. (Doc. No. 7.) Plaintiff’s first amended
21   complaint, filed on August 2, 2019, is currently before the Court for screening. (Doc. No. 8.)
22          I.      Screening Requirement and Standard
23          The Court screens complaints brought by persons proceeding in pro se and in forma
24   pauperis. 28 U.S.C. § 1915(e)(2). Plaintiff’s complaint, or any portion thereof, is subject to
25   dismissal if it is frivolous or malicious, if it fails to state a claim upon which relief may be
26   granted, or if it seeks monetary relief from a defendant who is immune from such relief. 28
27   U.S.C. § 1915(e)(2)(B)(ii).
28
                                                     1
 1          A complaint must contain “a short and plain statement of the claim showing that the

 2   pleader is entitled to relief . . . .” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are not

 3   required, but “[t]hreadbare recitals of the elements of a cause of action, supported by mere

 4   conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell

 5   Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). While a plaintiff’s allegations are taken

 6   as true, courts “are not required to indulge unwarranted inferences.” Doe I v. Wal-Mart Stores,

 7   Inc., 572 F.3d 677, 681 (9th Cir. 2009) (internal quotation marks and citation omitted).

 8          To survive screening, Plaintiff’s claims must be facially plausible, which requires

 9   sufficient factual detail to allow the Court to reasonably infer that each named defendant is liable

10   for the misconduct alleged. Iqbal, 556 U.S. at 678 (quotation marks omitted); Moss v. U.S.

11   Secret Serv., 572 F.3d 962, 969 (9th Cir. 2009). The sheer possibility that a defendant acted

12   unlawfully is not sufficient, and mere consistency with liability falls short of satisfying the

13   plausibility standard. Iqbal, 556 U.S. at 678 (quotation marks omitted); Moss, 572 F.3d at 969.

14          II.     Plaintiff’s Allegations

15          Plaintiff is currently housed at North Kern State Prison. As defendants, Plaintiff names

16   the following individuals: (1) Rebecca Bounds, Human Resources; and (2) Michael Splivalo,

17   attorney.

18          Plaintiff alleges as follows:

19          I do not know if this is a matter for Federal courts or if it violates the Constitution.
            I wish I would have known before I agreed to pay 350 dollars to file this suit. In
20          September of 2015 attorny Michael Splivalo filed motions in family (Divorce)
            court and made oral arguments that I was a convicted SERIAL rapist/sex
21          offender. I was not there because I was in prison. My ex wife and her attorney
            both sent me copies of the motion. I filed declarations to try and attend future
22          hearings via transportation order or telephone via institution procedure but was
            ignored/denied.     While doing law work an inmate read/obtain ed the
23          motions/documents filed in Madera divorce court, Rebecca Miller vs Joseph
            Miller, Madera, Ca Case no: MFL003968 stating I was a sex offender, took them
24          at face value and I was assaulted on 11-21-16, because of the black and white
            documents unequivocally stating I was a convicted rapist with multiple counts.
25          Petitioner is a layman of the law. Thank you.
26   (Doc. No. 8 at 3-5.) Plaintiff asserts his right to be free from cruel and unusual punishment and
27   seeks monetary damages.

28   ///
                                                       2
 1          III.    Discussion

 2          A.      Jurisdiction

 3          Federal courts are courts of limited jurisdiction and may adjudicate only those cases

 4   authorized by the Unites States Constitution and Congress. Kokkonen v. Guardian Life Ins. Co.,

 5   511 U.S. 375, 377 (1994). “Federal courts are presumed to lack jurisdiction, ‘unless the contrary

 6   appears affirmatively from the record.’” Casey v. Lewis, 4 F.3d 1516, 1519 (9th Cir. 1993)

 7   (quoting Bender v. Williamsport Area Sch. Dist., 475 U.S. 534, 546 (1986)). Without jurisdiction,

 8   the district court must dismiss the case. See Morongo Band of Mission Indians v. California State

 9   Bd. of Equalization, 858 F.2d 1376, 1380 (9th Cir. 1988).

10          Generally, there are two bases for subject matter jurisdiction: 1) diversity jurisdiction; and

11   2) federal question jurisdiction. 28 U.S.C. §§ 1331, 1332.

12                  1.      Diversity Jurisdiction

13          Pursuant to 28 U.S.C. § 1332, federal district courts have diversity jurisdiction over civil

14   actions “where the matter in controversy exceeds the sum or value of $75,000,” and where the

15   matter is between “citizens of different states.” 28 U.S.C. § 1332(a)(1). Here, Plaintiff does not

16   allege that the parties are citizens of different states. Thus, as currently pled, Plaintiff’s amended

17   complaint does not establish diversity jurisdiction.

18                  2.      Federal Question Jurisdiction

19          Pursuant to 28 U.S.C. § 1331, federal district courts have jurisdiction over “all civil

20   actions arising under the Constitution, laws, or treaties of the United States.” “A case ‘arises
21   under’ federal law either where federal law creates the cause of action or ‘where the vindication

22   of a right under state law necessarily turn[s] on some construction of federal law.’” Republican

23   Party of Guam v. Gutierrez, 277 F.3d 1086, 1088–89 (9th Cir. 2002) (quoting Franchise Tax Bd.

24   v. Construction Laborers Vacation Trust, 463 U.S. 1, 8–9 (1983)). The presence or absence of

25   federal-question jurisdiction is governed by the “well-pleaded complaint rule.” Caterpillar, Inc. v.

26   Williams, 482 U.S. 386, 392 (1987). Under the well-pleaded complaint rule, “federal jurisdiction
27   exists only when a federal question is presented on the face of the plaintiff’s properly pleaded

28   complaint.” Id.     In this instance, Plaintiff does not allege any violation arising under the
                                                       3
 1   Constitution, laws or treaties of the United States.

 2          Although unclear, it appears that Plaintiff may be attempting to assert a civil rights claim

 3   arising under 42 U.S.C. § 1983 against Ms. Bounds and Mr. Splivalo. However, Plaintiff cannot

 4   state a § 1983 claim against them because a private individual generally does not act under color

 5   of state law, which is an essential element of a § 1983 action. See Gomez v. Toledo, 446 U.S.

 6   635, 640 (1980). Purely private conduct, no matter how wrongful, is not covered under § 1983.

 7   See Ouzts v. Maryland Nat'l Ins. Co., 505 F.2d 547, 550 (9th Cir. 1974), cert. denied, 421 U.S.

 8   949 (1975). For such private conduct the wrongdoer faces potential liability in state courts, but a

 9   federal action would not lie under section 1983. Id. Here, Plaintiff’s allegations involving Ms.

10   Bounds and Mr. Splivalo relate purely to private conduct, with no state involvement. Thus, as

11   pled, Plaintiff’s amended complaint does not establish federal question jurisdiction, nor does it

12   state a cognizable § 1983 claim, against Ms. Bounds or Mr. Splivalo.

13          The Court acknowledges that Plaintiff’s amended complaint also includes allegations of

14   various events and omissions occurring during his incarceration, including the failure to allow

15   Plaintiff to appear during his divorce proceedings and an inmate assault. These events and

16   omissions do not involve conduct by either Ms. Bounds or Mr. Splivalo, and the Court takes no

17   position on the merits of these claims against unnamed persons.

18          B.      State Law Claims

19          Plaintiff appears to assert various state law claims for slander and defamation. Under 28

20   U.S.C. § 1367(a), in any civil action in which the district court has original jurisdiction, the
21   “district courts shall have supplemental jurisdiction over all other claims that are so related to

22   claims in the action within such original jurisdiction that they form part of the same case or

23   controversy under Article III of the United States Constitution,” except as provided in subsections

24   (b) and (c). The Supreme Court has stated that “if the federal claims are dismissed before trial, ...

25   the state claims should be dismissed as well.” United Mine Workers of Am. v. Gibbs, 383 U.S.

26   715, 726 (1966). Although the Court may exercise supplemental jurisdiction over state law
27   claims, Plaintiff must first have a cognizable claim for relief under federal law. 28 U.S.C. § 1367.

28   As Plaintiff has not stated a cognizable claim for relief under federal law, it is recommended that
                                                       4
 1   the Court decline to exercise supplemental jurisdiction over any purported state law claims and

 2   dismiss those claims without prejudice.

 3          IV.     Conclusion and Recommendation

 4          Plaintiff’s complaint fails to establish this Court’s jurisdiction and fails to state a

 5   cognizable federal claim. Despite being provided with the relevant pleading and legal standards,

 6   Plaintiff has been unable to cure the deficiencies in his complaint. Further leave to amend is not

 7   warranted. Lopez v. Smith, 203 F.3d 1122, 1130 (9th Cir. 2000). Accordingly, IT IS HEREBY

 8   RECOMMENDED that this action be dismissed for Plaintiff’s failure to establish this Court’s

 9   jurisdiction and for failure to state a claim upon which relief may be granted.

10          These Findings and Recommendation will be submitted to the United States District Judge

11   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within fourteen

12   (14) days after being served with these Findings and Recommendation, Plaintiff may file written

13   objections with the Court. The document should be captioned “Objections to Magistrate Judge’s

14   Findings and Recommendation.” Plaintiff is advised that failure to file objections within the

15   specified time may result in the waiver of the “right to challenge the magistrate’s factual

16   findings” on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014) (citing Baxter v.

17   Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

18
     IT IS SO ORDERED.
19

20      Dated:     August 13, 2019                             /s/ Barbara   A. McAuliffe         _
                                                           UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26
27

28
                                                       5
